DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 21-29 are pending and under consideration.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of March 30, 2017 for claims 21-29 because SEQ ID NOs: 15, 16,  33 and 40 are not recited in parent Application No.: 62/317,261.  Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magee MS. (Guanylyl Cyclase C-Targeted CAR-T Cell Therapy for the Treatment of Metastatic Colorectal Cancer [dissertation]. Ann Arbor: Thomas Jefferson University; 2015, IDS),  “Magee”, evidenced by US 2019/0112380 (Chaudhary, PM April 18, 2019, filed March 29, 2017, IDS), “Chaudhary”.
Magee teaches constructing anti-GUCY2C CAR-T cells.  See Chapter 2, pp. 61-62.   
Magee teaches that the CAR comprises an extracellular domain that binds to GUCY2C, a CD28 transmembrane domain, and an intracellular domain comprising 4-1BB and CD3 intracellular domains. See pp. 65-66 and 90
Magee teaches that the CAR nucleic acid was cloned into a retroviral vector and transduced into T cells.  See p. 66-67. 
Magee teaches treating colorectal cancer metastases expressing GUCY2C with the anti-GUCY2C CAR-T cells.  See p. 68, 69, 71, 89 and 94.  
Magee teaches constructing anti-human GUCY2C CAR-T cells.  See p. 105, 108 and 125.  Magee teaches that the CAR comprises an extracellular domain that binds to human GUCY2C, a CD28 transmembrane domain, and an intracellular domain comprising 4-1BB and CD3 intracellular domains and were expressed from retroviral vectors.   See p. 105, 108 and 125.
Magee teaches that the scFv antibody of the anti-human GUCY2C CAR is the monoclonal antibody 5F9, which recognizes human GUCY2C.  See pp. 108, 114, 123 and 128.  Given that the 5F9 recognizes human GUCY2C the 5F9 antibody and the 5F9 based CAR would bind SEQ ID NO: 33 which is human GUCY2C. 
Chaudhary teaches the anti GUCY2C/GCC CAR antigen binding domain of SEQ ID NO: 2566 (5F9) which comprises the claimed SEQ ID NOs: 15 and 16.  See Table 11-p.76 and Appendix.
Magee teaches treating colorectal cancer and colorectal cancer metastases expressing human GUCY2C with the anti- human GUCY2C CAR-T cells.  See p. 110-111, 122, 123,127 and 128.
Magee teaches that the CAR T cells were cytotoxic T cells that produced IFN-. See p. 112- hGUCY2C CAR mediates T-cell activation and effector function and Fig. 2. 

4.	Claim(s) 21-23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0112380 (Chaudhary, PM April 18, 2019, filed March 29, 2017, IDS), “Chaudhary”.  
Chaudhary teaches nucleic acid encoding CARs to GUCY2C/GCC.  See abstract and ¶¶ 0134 and 0417 and claims 1 and 12. 
Chaudhary teaches the CAR comprises an a) extracellular antigen specific domain, b) a transmembrane domain and c) an intracellular signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM); wherein c) is located at the C-terminus of the chimeric receptor. See claim 1. 
Chaudhary teaches the anti GUCY2C/GCC CAR antigen binding domain of SEQ ID NO: 2566 (5F9) which comprises the claimed SEQ ID NOs: 15 and 16.  See Table 11-p.76 and Appendix. Given that SEQ ID NO: 2566 (5F9) comprises SEQ ID NOs: 15 and 16, it would bind to SEQ ID NO: 33. 
Chaudhary teaches the anti-GUCY2C/GCC CAR SEQ ID NO: 3203 which comprises SEQ ID NOs: 15 and 16 and a CD3 zeta and a 4-1BB signaling domain. See Table 20-p. 94 and Appendix.
Chaudhary teaches that the CAR cells are immune cells including cytotoxic T cells, natural killer (NK) cells, regulatory T cells (Treg) and human T cells.  See ¶¶ 0015, 0090, 0209,  0529, and 0577 and claims 15 and 16. 
Chaudhary teaches administering T-Cells with the anti-GUCY2C/GCC CARs to a subject to treat gastrointestinal/colon cancer.  See ¶¶ 0529, 0101, 0223 and 0236. The administered anti-GUCY2C CAR-T cells would contact each other. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magee MS. (Guanylyl Cyclase C-Targeted CAR-T Cell Therapy for the Treatment of Metastatic Colorectal Cancer [dissertation]. Ann Arbor: Thomas Jefferson University; 2015, IDS),  “Magee”, as applied to claims 21-24 and 26  above, in  further view of US 2019/0112380 (Chaudhary, PM April 18, 2019, filed March 29, 2017, IDS), “Chaudhary”.
Magee teaches as set forth above, but does not teach the cell types of claims 25, 27, and 28.
Chaudhary teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Magee and Chaudhary and use the different cell types of Chaudhary for construction and use of the CAR  cells to optimize the effectiveness of particular treatments, such as using cytotoxic human T cells in human patients to reduce a human patient’s immune response against the CAR  treatment and kill tumor cells in the patient. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-24 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,793,638 B2 (Xiao et al. Oct. 6, 2020). 
The ‘638 claims are drawn to:
1. An isolated nucleic acid encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular domain, a transmembrane domain, and an intracellular domain, wherein the extracellular domain binds to Guanylate cyclase 2C (GUCY2C), and wherein the CAR comprises amino acid sequence SEQ ID NO: 40.
2. The isolated nucleic acid of claim 1, wherein the GUCY2C comprises amino acid sequence SEQ ID NO: 33.
3. The isolated nucleic acid of claim 1, wherein the intracellular domain comprises a costimulatory signaling region that comprises an intracellular domain of a costimulatory molecule selected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, and any combination thereof.
4. The isolated nucleic acid of claim 1, wherein the intracellular domain comprises a CD3 zeta signaling domain.
5. A vector comprising the isolated nucleic acid of claim 1.
6. An isolated cell comprising the isolated nucleic acid of claim 1.
7. A composition comprising a population of T cells comprising the CAR of claim 1.
8. A pharmaceutical composition comprising a population of T cells comprising the CAR of claim 1.
9. A method of stimulating a T cell response, the method comprising contacting cells expressing GUCY2C with an effective amount of the pharmaceutical composition of claim 8, thereby stimulating a T cell response.
10. The method of claim 9, wherein the cells expressing GUCY2C are in a subject.
11. The method of claim 10, wherein the subject is diagnosed with colorectal cancer.
12. A method of stimulating an immune response in a population of cells expressing GUCY2C, the method comprising contacting the population of cells with an effective amount of the pharmaceutical composition of claim 8.
13. The method of claim 12, wherein the immune response is a T cell-mediated immune response.
14. The method of claim 12, wherein the population of cells expressing GUCY2C are in a subject.
15. The method of claim 12, where the immune response is an anti-tumor immune response.
SEQ ID NO: 40 of the ‘638 claims is identical to the claimed SEQ ID NO: 40 and comprises SEQ ID NOs: 15 and 16.  See Appendix. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the patented claims which have all of the characteristics of a method of stimulating a T cell-mediated immune response, the method comprising: contacting a population of cells comprising guanylate cyclase 2C (GUCY2C) comprising the amino acid sequence of SEQ ID NO: 33 with a population of modified T cells comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular domain, a transmembrane domain, and an intracellular domain, the extracellular domain comprising the amino acid sequences SEQ ID NO: 15 and SEQ ID NO: 16 as set forth above. 
Regarding claim 24, the GUCY2C CAR T cells  stimulates the release of IFN. See Fig. 11. 
	
7.	Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,793,638 B2 (Xiao et al. Oct. 6, 2020), as applied to claims 21-24 and 29 above,  in further view of US 2019/0112380 (Chaudhary, PM April 18, 2019, filed March 29, 2017, IDS), “Chaudhary”.
The ‘638 claims teach  as set forth above, but does not teach the cell types of claims 25-28.
Chaudhary teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘638 claims and Chaudhary and use the different cell types of Chaudhary for construction and use of the CAR  cells to optimize the effectiveness of particular treatments, such as using cytotoxic human T cells in human patients to reduce a human patient’s immune response against the CAR  treatment and kill tumor cells in the patient. 
Conclusion
	8.	No claims allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


APPENDIX
SEQ ID NO: 15 alignment with SEQ ID NO: 2566
US-16-089-106-2566
; Sequence 2566, Application US/16089106
; Publication No. US20190112380A1
; GENERAL INFORMATION
;  APPLICANT: UNIVERSITY OF SOUTHERN CALIFORNIA
;  APPLICANT:Chaudhary, Preet M.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS TARGETING CANCER
;  FILE REFERENCE: 065715-000070WO00
;  CURRENT APPLICATION NUMBER: US/16/089,106
;  CURRENT FILING DATE: 2018-09-27
;  PRIOR APPLICATION NUMBER: 62/314,864
;  PRIOR FILING DATE: 2016-03-29
;  NUMBER OF SEQ ID NOS: 3545
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2566
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Polypeptide
US-16-089-106-2566

  Query Match             100.0%;  Score 555;  DB 19;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQKPGQAPRLLIYGASTRATGIPA 60

Qy         61 RFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFGQGTNVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFGQGTNVEIK 107

SEQ ID NO: 16 alignment with SEQ ID NO: 2566
RESULT 31
US-16-089-106-2566
; Sequence 2566, Application US/16089106
; Publication No. US20190112380A1
; GENERAL INFORMATION
;  APPLICANT: UNIVERSITY OF SOUTHERN CALIFORNIA
;  APPLICANT:Chaudhary, Preet M.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS TARGETING CANCER
;  FILE REFERENCE: 065715-000070WO00
;  CURRENT APPLICATION NUMBER: US/16/089,106
;  CURRENT FILING DATE: 2018-09-27
;  PRIOR APPLICATION NUMBER: 62/314,864
;  PRIOR FILING DATE: 2016-03-29
;  NUMBER OF SEQ ID NOS: 3545
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2566
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Polypeptide
US-16-089-106-2566

  Query Match             100.0%;  Score 644;  DB 19;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWIRQPPGKGLEWIGEINHRGNTNDN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 QVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWIRQPPGKGLEWIGEINHRGNTNDN 182

Qy         61 PSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCARERGYTYGNFDHWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 PSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCARERGYTYGNFDHWGQGTLVTVSS 241
SEQ ID NO: 15 alignment with SEQ ID NO: 3203

Title:          US-16-997-553-15
Perfect score:  555
Sequence:       1 EIVMTQSPATLSVSPGERAT..........CQQYKTWPRTFGQGTNVEIK 107

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 952 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-089-106A-3203.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     555  100.0    952  1  US-16-089-106A-3203        Sequence 3203, Ap


                                    ALIGNMENTS


RESULT 1
US-16-089-106A-3203

  Query Match             100.0%;  Score 555;  DB 1;  Length 952;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         22 EIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQKPGQAPRLLIYGASTRATGIPA 81

Qy         61 RFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFGQGTNVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         82 RFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFGQGTNVEIK 128

SEQ ID NO: 16 alignment with SEQ ID NO: 3203
Title:          US-16-997-553-16
Perfect score:  644
Sequence:       1 QVQLQQWGAGLLKPSETLSL..........GYTYGNFDHWGQGTLVTVSS 119

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 952 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-089-106A-3203.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     644  100.0    952  1  US-16-089-106A-3203        Sequence 3203, Ap


                                    ALIGNMENTS


RESULT 1
US-16-089-106A-3203

  Query Match             100.0%;  Score 644;  DB 1;  Length 952;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWIRQPPGKGLEWIGEINHRGNTNDN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 QVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWIRQPPGKGLEWIGEINHRGNTNDN 203

Qy         61 PSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCARERGYTYGNFDHWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 PSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCARERGYTYGNFDHWGQGTLVTVSS 262


SEQ ID NO: 15 alignment with SEQ ID NO: 40
RESULT 28
US-15-942-112-40
; Sequence 40, Application US/15942112
; Patent No. 10793638
; GENERAL INFORMATION
;  APPLICANT: Innovative Cellular Therapeutics CO., LTD.
;  TITLE OF INVENTION: Use of chimeric antigen receptor modified cells to treat cancer
;  FILE REFERENCE: SDS1.0028US2
;  CURRENT APPLICATION NUMBER: US/15/942,112
;  CURRENT FILING DATE: 2018-03-30
;  PRIOR APPLICATION NUMBER: PCT/CN2017/078740
;  PRIOR FILING DATE: 2017-03-30
;  PRIOR APPLICATION NUMBER: 15685670
;  PRIOR FILING DATE: 2017-08-24
;  PRIOR APPLICATION NUMBER: US62/317261
;  PRIOR FILING DATE: 2016-04-01
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 40
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
US-15-942-112-40

  Query Match             100.0%;  Score 555;  DB 3;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQKPGQAPRLLIYGASTRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         22 EIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQKPGQAPRLLIYGASTRATGIPA 81

Qy         61 RFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFGQGTNVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         82 RFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFGQGTNVEIK 128

SEQ ID NO: 16 Alignment with SEQ ID NO: 40 
RESULT 30
US-15-942-112-40
; Sequence 40, Application US/15942112
; Patent No. 10793638
; GENERAL INFORMATION
;  APPLICANT: Innovative Cellular Therapeutics CO., LTD.
;  TITLE OF INVENTION: Use of chimeric antigen receptor modified cells to treat cancer
;  FILE REFERENCE: SDS1.0028US2
;  CURRENT APPLICATION NUMBER: US/15/942,112
;  CURRENT FILING DATE: 2018-03-30
;  PRIOR APPLICATION NUMBER: PCT/CN2017/078740
;  PRIOR FILING DATE: 2017-03-30
;  PRIOR APPLICATION NUMBER: 15685670
;  PRIOR FILING DATE: 2017-08-24
;  PRIOR APPLICATION NUMBER: US62/317261
;  PRIOR FILING DATE: 2016-04-01
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 40
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
US-15-942-112-40

  Query Match             100.0%;  Score 644;  DB 3;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWIRQPPGKGLEWIGEINHRGNTNDN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 QVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWIRQPPGKGLEWIGEINHRGNTNDN 203

Qy         61 PSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCARERGYTYGNFDHWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 PSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCARERGYTYGNFDHWGQGTLVTVSS 262



SEQ ID NO: 40 alignment


RESULT 2
US-15-942-112-40
; Sequence 40, Application US/15942112
; Patent No. 10793638
; GENERAL INFORMATION
;  APPLICANT: Innovative Cellular Therapeutics CO., LTD.
;  TITLE OF INVENTION: Use of chimeric antigen receptor modified cells to treat cancer
;  FILE REFERENCE: SDS1.0028US2
;  CURRENT APPLICATION NUMBER: US/15/942,112
;  CURRENT FILING DATE: 2018-03-30
;  PRIOR APPLICATION NUMBER: PCT/CN2017/078740
;  PRIOR FILING DATE: 2017-03-30
;  PRIOR APPLICATION NUMBER: 15685670
;  PRIOR FILING DATE: 2017-08-24
;  PRIOR APPLICATION NUMBER: US62/317261
;  PRIOR FILING DATE: 2016-04-01
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 40
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
US-15-942-112-40

  Query Match             100.0%;  Score 2577;  DB 3;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARPEIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARPEIVMTQSPATLSVSPGERATLSCRASQSVSRNLAWYQQK 60

Qy         61 PGQAPRLLIYGASTRATGIPARFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PGQAPRLLIYGASTRATGIPARFSGSGSGTEFTLTIGSLQSEDFAVYYCQQYKTWPRTFG 120

Qy        121 QGTNVEIKGGGGSGGGGSGGGGSQVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QGTNVEIKGGGGSGGGGSGGGGSQVQLQQWGAGLLKPSETLSLTCAVFGGSFSGYYWSWI 180

Qy        181 RQPPGKGLEWIGEINHRGNTNDNPSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCAR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RQPPGKGLEWIGEINHRGNTNDNPSLKSRVTISVDTSKNQFALKLSSVTAADTAVYYCAR 240

Qy        241 ERGYTYGNFDHWGQGTLVTVSSAKPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ERGYTYGNFDHWGQGTLVTVSSAKPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAV 300

Qy        301 HTRGLDFACDIYIWAPLAGTCGVLLLSLVITKRGRKKLLYIFKQPFMRPVQTTQEEDGCS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HTRGLDFACDIYIWAPLAGTCGVLLLSLVITKRGRKKLLYIFKQPFMRPVQTTQEEDGCS 360

Qy        361 CRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGG 420

Qy        421 KPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQ 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 KPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQ 480

Qy        481 ALPPR 485
              |||||
Db        481 ALPPR 485